594 So. 2d 521 (1992)
STATE of Louisiana Through the DEPT. OF TRANSPORTATION & DEVELOPMENT
v.
Alfred SCRAMUZZA, et al.
No. 91-CA-163.
Court of Appeal of Louisiana, Fifth Circuit.
January 31, 1992.
*522 Ronald J. Bertrand, Rayne, for plaintiff-appellant.
Thomas Lee, Harahan, Mack E. Barham, Robert E. Arceneaux, Barham & Markle, PLC, New Orleans, for defendants-appellees.
Before FINK, J. Pro Tem., and KLIEBERT and BOWES, JJ.
ELORA C. FINK, Judge Pro Tem.
For the reason assigned this day in no. 91-CA-162, State of Louisiana, Department of Transportation & Development v. Scramuzza, 594 So. 2d 517 consolidated herewith, the appeal is dismissed and the case is remanded.
APPEAL DISMISSED, CASE REMANDED.